                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

DARIUS KIMBROUGH,                              *

          Plaintiff,                           *

v.                                             *       Case No. 17-3477 CCB

TYLER SENTZ, et al.,                           *

          Defendants.                          *

     *         *           *     *    *    *       *     *     *      *      *        *    *

                       AMENDED NOTICE OF SUGGESTION OF DEATH

          1.        The undersigned, counsel to Defendants Officer Ryan Perry, Officer

Jonathan Van Curan, and Detective Tyler Sentz, suggests that Plaintiff, Darius

Kimbrough, died in Baltimore City, Maryland on or about November 11, 2020.

          2.        The undersigned is not aware of the designation of any personal

representative of Mr. Kimbrough.

          3.        The undersigned is aware that the decedent's mother, Katrina Davis, and his

father, Demetri Kimbrough, are the decedent's likely successors. This amended notice of

suggestion of death will be served upon them at their last known addresses consistent

with Rule 4 of the Federal Rules of Civil Procedure.




18194/34/03668113.DOCXv1
                                         Respectfully submitted,

Dated: May 21, 2021                        /s/
                                         Christopher C. Jeffries (Fed. Bar. No. 28587)
                                         KRAMON & GRAHAM, P.A.
                                         One South Street, Suite 2600
                                         Baltimore, Maryland 21202
                                         Phone: (410) 752-6030
                                         Fax: (410) 539-1269
                                         cjeffries@kg-law.com

                                         Counsel for Officer Ryan Perry, Officer
                                         Jonathan Van Curan, and Detective Tyler Sentz

                            CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of May, 2021, the foregoing Amended
Suggestion of Death, was filed and served via ECF on all parties and counsel of record,
and was mailed by certified mail, restricted delivery--show to whom, date, address of
delivery, return receipt requested to:

                                         Katrina Davis
                                         4888 Oak Branch Lane
                                         Walkertown, North Carolina, 27051

                                         Demetri Kimbrough
                                         7610 Eben Drive
                                         Charlotte, North Carolina, 28269-1113




                                                /s/
                                         Christopher C. Jeffries




18194/34/03668113.DOCXv1                    2
